                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                     8:19MJ173
                       Plaintiff,                    3:14CR30093

       vs.

KAMERON LAMONT JACKSON
                                                               Magistrate Judge Nelson
                       Defendant.


                                      RULE 32.1 ORDER

A Petition and Warrant (charging document) having been filed in the district court for the District
of South Dakota charging the above-named defendant with alleged violation of supervised
release, and the defendant having been arrested in the District of Nebraska, proceedings to
commit defendant to another district were held in accordance with Fed.R.Cr.P. Rule 32.1. The
defendant had an initial appearance here in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☒      The defendant waived an identity hearing and admitted that he/she was the person
        named in the aforementioned charging document.

 ☒      The defendant waived his right to a preliminary examination.

 ☒      The defendant knowingly and voluntarily waived a detention hearing in this district and
        reserved his/her right to a detention hearing in the charging district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
        order forthwith to the prosecuting district specified above and there deliver the
        defendant to the U.S. Marshal for that district or to some other officer authorized to
        receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
        completed.


       IT IS SO ORDERED.

       DATED: April 10, 2019.

                                                     s/ Michael D. Nelson
                                                     U.S. Magistrate Judge
